BID Invest

Annex |: Environmental and Social Action Plan (ESAP)

No.

Reference

Measure

Final product/deliverable

Expected
completion date

PS 1: Assessment and Management of Environmental and Social Risks and Impacts

1.1

Environmental
and Social
Management
System
(ESMS)

1.

Develop the final, explicit, detailed and specific ESMS for
the Project that includes: (i) policies; (ii) procedures to
identify, assess, and manage the potential environmental,
social, OHS, and labor risks and impacts associated with
each of the activities in the Project, as well as for its
contractors and subcontractors; (iii) internal procedures for
compliance with the environmental and social management
plan (ESMP); (iv) organizational capabilities and
competences, with the definition of roles and assignment of
responsibilities to implement said ESMS; (v) protocols for
emergency preparedness and response; (vi) methods or
plans for the participation of key players; (vii) external
communication and complaints reception mechanisms; (ix)
protocols for the dissemination of information to
communities, decision-making and training; (x) protocols
for the evaluation and continuous improvement of the
ESMS; and (xi) periodic audits and inspections regarding
environmental, social, and OHS requirements, applicable
under GLEBEP and Mexico's FLL.

1. Copy of NASE’s
updated ESMS

1.

Six months after
the first
disbursement.

Environmental,
Social and
Occupational
Health, Safety
and Security
Policy

Define an Environmental and Social Policy that takes into
account the context and needs of NASE and/or the Project,
and establishes who, within the NASE organization, will
guarantee its compliance and be responsible for its
execution.

1. Copy of NASE's or the
Project's
Environmental and
Social Policy, if
different

Six months after
the first
disbursement.

Complement this comprehensive policy with monitoring
programs and communications to all members and levels of
the organization.

2. Evidence of the
implementation of
monitoring programs
and communications
to all members and
levels of the
organization

Six months after
the first
disbursement.

BID Invest

and Response

Plants, including/enhancing the following aspects: (i) the
security policy (see Section Error! Reference source not
found.); (ii) an organizational structure with the Plant

updated Emergency
Plan for each Project
BU.

No. Reference Measure Final product/deliverable napesies!
completion date
Create a program to measure ongoing improvements in 3. Continuous 3. Six months after
environmental and social policy implementation. improvement program. the first
disbursement.
1.3. | Risk and If any modification is made to the activities authorized by 1. Copy of the analysis 1. 30 days before
Impact the existing environmental permits/licenses, an analysis of of alternatives and the start of any
Identification alternatives and a cumulative impact assessment shall be cumulative impact modification of
conducted, within the process of identification and assessment. the activities
assessment of environmental and social risks and impacts, authorized by the
based on IFC's Manual of Good Practices for the existing
Evaluation and Management of Cumulative Impacts. environmental
permits or
licenses.
1.4 | Organizational Appoint a NASE Environmental and Social Unit or an 1. Appointment of the 1. 60 days after
Capacity Environmental and Social Unit for each Project Business Environmental and signing the loan
Unit (BU), responsible for planning, implementing and Social Unit for NASE agreement.
monitoring all environmental and social actions required by or for each UN
the GLEBEP; as well as define the functions, Project.
responsibilities and faculties of each environmental and
social manager of said Environmental and Social Unit, for
the implementation of the ESMS.
Design an introductory training program and mechanism to | 2. Copy of the 2. 60 days after
update concepts at least once a year, for all personnel in introductory training signing the loan
charge of environmental, social and OSH compliance. program and update agreement.
mechanism.
Appoint and maintain a qualified Environmental and Social | 3. Appointment of the 3. 60 days after
Coordinator for each Project BU, who will report directly Environmental and signing the loan
to the Manager/Director of each Project BU, with an Social Coordinator agreement.
independent accountability line to the General Management assigned to each
of NASE. Project BU.
1.5 | Emergency Strengthen and update the Emergency Response Plan for 1. Copy of the 1. 90 days after
Preparedness each Project BU with Community Facilities and/or Packing strengthened and signing the loan

agreement.

BID Invest

No.

Reference

Measure

Final product/deliverable

Expected
completion date

Director, a Coordinator of Industrial Safety and
Firefighters, for first aid and fire (as a minimum); (iii)
specific emergency response procedures, depending on the
magnitude and characteristics of the incident, including a
search and rescue procedure, for damages due to natural
phenomena, to declare the end of the emergency, and for
post-emergency; (iv) trained emergency response teams;
(v) emergency contacts and communication
systems/protocols; (vi) procedures for interaction with local
and regional emergency and health authorities, including a
contact directory in case of emergency; (vii) a description
and inventory of permanent emergency equipment and
facilities (for example, first aid, fire extinguishers/hoses,
sprinkler systems); (viii) protocols for firefighters,
ambulances and other emergency vehicles; (ix) evacuation
routes and meeting points; (x) conditions for resumption of
activities; and (xi) training exercises such as yearly drills or
more frequently if necessary, or actual events in which
NASE must include packing plant staff and all community
facility workers; as well as adjacent property owners and
other key stakeholders to familiarize them with the
procedures in the event of an emergency.

Monitoring and
evaluation
indicators

Develop a compliance matrix with a set of key performance
indicators that should be monitored and met in order to
measure the effectiveness of the ESMP and/or the
environmental monitoring program, and also reference all
the legal and contractual obligations of each Project BU.

1. Compliance matrix
with the list of key
management
performance and
success indicators.

60 days after
signing the loan
agreement.

Strengthen the WWTP Wastewater Discharge Monitoring
Program in terms of compliance with local regulations and
IFC guidelines on environment, health and safety for water
and sanitation (whichever is more rigorous); accompanied
by new training campaigns, the establishment of a
mechanism for penalties/rewards and/or improvement in
the management of wastewater at each industrial complex.

2. Copy of the Project's
WWTPs Wastewater
Discharge Monitoring
Program.

60 days after
signing the loan
agreement.

BID Invest

No. Reference Measure Final product/deliverable napesies!

completion date

1.7. | Project Through an independent environmental and social 1. Periodic 1. Annually over
Compliance consultant, prepare a consolidated report on all environmental and the life of the
with applicable environmental, social, health, and safety issues, as well as social compliance loan.
regulations on the compliance status of the Interamerican Investment report.

Corporation's (IIC) Environmental Sustainability Policy,
the Environmental, Social and OHS legislation of Mexico,
IDB's Environmental and Social Policies, and the IFC's
Performance Standards, including the progress of ESMP
actions against established key performance indicators.

1.8 | Participation of Prepare for each Project BU, a Comprehensive Plan for the | 1. Copy of the 1. 60 days after
Social Actors participation of Key Social Actors, where the following is comprehensive key signing the loan

incorporated: (i) updated identification of all stakeholders, social player agreement.
including local authorities and surrounding communities participation plan for
(within a 1 km radius or adjacent to the BU access roads) each Project BU.
that may be interested in the Project; (ii) differentiated

measures to enable the effective participation of

disadvantaged or vulnerable groups; (iii) a mechanism to

ensure that community representatives represent the views

of affected communities; (iv) details on how information is

disseminated to stakeholders; (v) details on the

participatory process among affected communities and how

the complaints mechanism can be accessed.

1.9 | Grievance Develop and implement an External Grievance Mechanism | 1. Copies of NASE's 1. 60 days after
mechanism for focused on key stakeholders, affected or with some interest, external grievance signing the loan
the including local authorities, owners of neighboring land and mechanism. agreement.
construction users of common roads, within the Project's area of indirect | 2. Copies of the evidence | 2. Progress report in
stage influence (within a 1 km radius). This grievance of this implementation each

mechanism should include details of how complaints or in each Project BU. environmental

grievances are recorded, investigated/assessed, and their and social

follow-up and closure/resolution process. compliance
report.

BID Invest

No. Reference Measure Final product/deliverable napesies!
completion date
PS 2: Labor and Working conditions
2.1 | Human 1. Develop a control and monitoring mechanism to ensure 1. Copy of the control 1. 45 days after
Resources that contractors and subcontractors of engineering, and follow-up. signing the loan
Policies and procurement and construction services comply with the mechanism for agreement.
Procedures recruitment policy and its procedures. compliance with the
human resources
policy and its
procedures.
2.2 | Workforce 1. Establish a mechanism to ensure that: (i) procedures for 1. Copy of the procedure | 1. 60 days after
Protection hiring and terminating/reducing jobs are adopted by for NASE. signing the loan
contractors and subcontractors of the contractor for their agreement.
workers; and (ii) establish a procedure for managing and
monitoring the performance of workers hired by third
parties.
2.3. | Indigenous 1. Hire a full-time person or train an employee who manages _| 1. Appointment of the 1. 60 days after
workers at least two of the three most spoken indigenous languages interpreter and/or signing the loan
among this segment of the day laborer population, not only translator for each agreement.
to assist in the translation of all signs, posters, and public Project BU where
announcements, but also to offer on-site interpretation indigenous workers
assistance in each Project BU where indigenous workers are present.
are present.

24 | Decent housing | 1. Implement an annual housing satisfaction survey for the 1. Copy of the results of | 1. Annually over
inhabitants of the Community Facilities to obtain direct the annual housing the life of the
feedback from users/beneficiaries on the most prominent satisfaction survey. loan.
aspects of the facilities and the main areas of opportunity
that could be addressed gradually.

BID Invest

proof/evidence of its

No. Reference Measure Final product/deliverable napesies!

completion date

2.5 | Accidents and Develop a Notification Procedure to report major accidents, | 1. Copy of the report 1. Within 24 hours
fatalities including fatalities. procedure for major of the accident.

accidents.
Prepare a root cause analysis for each major accident or 2. Copy of the root cause | 2. Periodic in each
fatality, and ensure the implementation of corrective analysis and its half-yearly
actions. corrective actions. environmental
and social
compliance
report.

2.6 | Occupational Update the Occupational Health and Safety Program, to: (i) | 1. Copy of the updated 1. 60 days after
Health, Safety provide and encourage the use of fresh clothing articles that Occupational Health signing the loan
and Security protect the worker in the field from solar radiation and Safety Program. agreement.

(bandanas, hats, long-sleeved shirts, etc.) and establish as a
precautionary and risk mitigation measure, the presence of
available sunscreen next to the hydration stations in the
field; (ii) equip the satellite eating areas with refrigerators
and/or equip workers with heat-resistant portable
containers for food, so as to prevent possible
gastrointestinal diseases and/or bad food practices.

2.7. | Complaints Launch a global outreach/training campaign among the 1. Copy of the 1. 60 days after
mechanism working population to promote the Conflict Resolution and outreach/training signing the loan

Complaint System and ensure its operationalization. program to promote agreement.
the NASE Conflict
Resolution and
Complaint System.
2. Copies of 2. Progress report in

each

operationalization in environmental

the Project. and social
compliance
report.

BID Invest

No.

Reference

Measure

Final product/deliverable

Expected
completion date

PS 3: Resource Efficiency and Pollution Prevention

materials such as metal, paper, plastic, etc., that derive
from the operation of the Project and also provide special
management measures for hazardous waste, such as oils,
greases, paints, solvents, medicines, disinfectants,
herbicides, pesticides, or any other special handling product
used during Project activities.

Program for each
Project BU.

3.1 | Efficient Water | 1. Implement an Efficient Water Saving and Use Program for | 1. Copy of the Efficient 1. Eight months after
Use Community Facilities and Packing Plants, including Water Saving and Use the first
general water balance management, an analysis of current Program for the disbursement.
technological alternatives (dosing devices, etc.) and reuse Project's Community
alternatives for treated water from the WWTP. Facilities and Packing
Plants.
2. Develop, as part of the Efficient Water Saving and Use 2. Copy of the Feasibility | 2. Twelve months
Program, an environmental and economic feasibility study Study for water saving after the first
of the two (2) best alternatives for water saving or reuse of and reuse of treated disbursement.
WWTP water, and a personnel training program for water water from the
saving and efficient use. WWTP.
3.2 | Solid Waste 1. Register as a Hazardous Waste Generating Company with 1. Copy of the Registry 1. Six months after
Management the SEMARNAT. as a Hazardous Waste the first
Generating Company disbursement.
issued by
SEMARNAT.
2. Develop and implement a Comprehensive Solid Waste 2. Copy of the 2. Eight months
Management Program ("CSWMP") for each Project BU, Comprehensive Solid after the first
emphasizing the measures to reduce, reuse and recycle inert Waste Management disbursement.

PS 4: Community Health and Safety

41

External safety
protocols and
policy

1.

Provide a copy of the contract between each Project BU
and the security company or companies to verify, among
other things, that conditions have been included allowing
NASE to perform: (i) reasonable investigations to ensure
that security personnel do not have a criminal record and
have not been involved in past cases of abuse; (ii) verify
details of necessary training in relation to the use of force;

1. Copy of the contracts
between each Project
BU and the security
company(s).

1. 45 days after

signing the loan
agreement.

BID Invest

No.

Reference

Measure

Final product/deliverable

Expected
completion date

(iii) verify restrictions on the use of firearms; and (iv)
identify details of environmental and social awareness
training, including issues of respect for human rights.

